Citation Nr: 1428976	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion.

2.  Entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion, to include as secondary to service-connected thoracic spine disability.

3.  Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977, from August 1980 to September 1983, and from November 1984 to October 1998.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion, comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issue of entitlement to service connection for Hodgkin's disease comes before the Board on appeal from a July 2010 rating decision by the RO.

The issues of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion, to include as secondary to a service-connected disability, and entitlement to service connection for Hodgkin's disease will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion was denied by the RO in a June 2007 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  Since the June 2007 rating decision, evidence has been received that has not previously been considered by VA and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion, is new and material, and therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion, because the claim is being re-opened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In September 2006, the Veteran submitted a claim of entitlement to service connection cervical spine degenerative disc disease, status post C4-5 fusion, which was denied in a June 2007 rating decision.  The June 2007 denial was predicated on the RO's finding that the Veteran's service treatment records did not demonstrate complaints of or treatment for a cervical spine disability.  As such, the RO found that the evidence did not demonstrate that the Veteran experienced a chronic cervical spine disability during his active duty.  Although the Veteran received notice of this decision and notice of his appellate rights in June 2007, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the June 2007 rating decision.  See 38 C.F.R. § 3.156(b) (2013).  Consequently, the June 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As discussed above, the June 2007 rating decision which denied service connection for cervical spine degenerative disc disease, status post C4-5 fusion, was based, in part, on the RO's finding that the evidence did not demonstrate a chronic cervical spine disability during his active duty.  Where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned, evidence of continuity of symptomatology from the time of service until the present is required.  38 C.F.R. § 3.303(b) (2013).  In other words, when the fact of chronicity in-service is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  Id.  At the time of the June 2007 rating decision, the Veteran did not assert, and the evidence of record did not otherwise reasonably raise the issue of whether there was a continuity of post-service cervical spine symptoms.  Further, the RO did adjudicate this issue in the June 2007 rating decision.

Since the June 2007 rating decision, the Veteran's representative has asserted that a cervical spine disability has been present since his discharge from active duty.  For purposes of determining whether new and material evidence has been received since the June 2007 rating decision, the Board finds that the Veteran's assertions are competent and credible evidence as to experiencing a continuity of cervical spine symptoms since his active duty.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (In determining whether a veteran's statements are new and material, the credibility of the evidence was presumed).  As such, the Board finds that the evidence received since the June 2007 rating decision is both new and material.  In determining that the evidence submitted since the June 2007 rating decision is new and material, the Board has also considered whether the evidence could, if the claim was re-opened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Further development of the re-opened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's re-opened claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion, is addressed in the remand portion of the decision below.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for cervical spine degenerative disc disease, status post C4-5 fusion, is reopened and, to this extent only, the appeal is granted.


REMAND

A. Cervical Spine Degenerative Disc Disease, Status Post C4-5 Fusion, to Include as Secondary to a Service-Connected Disability

In October 2011 and April 2014 briefs in support of the claim, the Veteran's representative asserted that the Veteran was treated for a "back condition" during his active duty service, and that this "back condition" persisted subsequent to the Veteran's active duty.  Indeed, the Board observes that service connection has been granted for a thoracic strain, to include degenerative changes of the dorsal spine.  

Given that these assertions were submitted in support of the Veteran's claim for a cervical spine disability, it appears that the Veteran is contending that a cervical spine disability was treated as an aspect of his in-service "back condition" and/or is secondary to his service-connected thoracic strain, to include degenerative changes of the dorsal spine.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, as discussed above, the Veteran asserted that he has experienced a continuity of cervical spine symptoms since his active duty.  38 C.F.R. § 3.303(b). 

The Board finds that a remand is warranted in order to provide the Veteran a VA examination to address these etiological issues.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

B. 
Hodgkin's Disease

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for Hodgkin's disease.  However, the evidence of record includes current diagnoses of Hodgkin's disease.  Further, he asserted that he was exposed to unspecified chemicals during his active duty, which the Board finds is competent evidence.  See Layno, 6 Vet. App. at 469.  

Consequently, the Board finds that a remand is warranted in order to provide the Veteran a VA examination to ascertain the etiologically relationship, if any, between his current Hodgkin's disease and his active duty service, to include his claimed in-service exposure to chemicals.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination to determine the etiology of his cervical spine degenerative disc disease, status post C4-5 fusion.  The claims file (paper copy and electronic) must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the following questions: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine degenerative disc disease, status post C4-5 fusion, was incurred in or due to his active duty?  In addressing this question, the examiner must consider the Veteran's assertion that his in-service treatment for back complaints included treatment for a cervical spine disability or symptoms thereof.

Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine degenerative disc disease, status post C4-5 fusion, is proximately due to, or chronically aggravated by, his service-connected thoracic spine disability?  In addressing this question, the examiner is advised that service-connection is effect for thoracic strain, to include degenerative changes of the dorsal spine.

A complete rationale for all opinions must be provided.

2.  The Veteran should be provided a VA examination to determine the etiology of his Hodgkin's disease.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address whether is it at least as likely as not (50 percent probability or greater) that the Veteran's Hodgkin's disease was incurred in or due to his active duty, to include his claimed exposure to chemicals.

A complete rationale for any opinion must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


